Per Curiam.

The only error alleged as a ground for reversing this judgment, is the want of consideration to support the promise. If the defendant in the court below was a stranger to the suit in which these costs accrued, the objection would be well taken; but he appears to be a party in the cause, and we must take the promise proved, to have been made in reference to the very bill in question. The return stated, that it was proved that the defendant did undertake and promise to pay the bill, This was an admission that the costs were properly taxed against him, and he being a party in the suit, there was a sufficient consideration to support the promise.
Judgment affirmed.